DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Claim Objections
Claims 1, 24 and 27 are objected to because of the following informalities:
The limitation “a septum axis” raises a possible issue of clarity as to the specific axis being referred to in the claim. Examiner suggests Applicant amend the limitation to refer to the longitudinal axis of the septum. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, 13, 14, 24, 25, 27, 28 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 24, the limitation “a septum inserted into the central hub along a septum axis” is unclear because it appears to recite a limitation of forming the site. However, since claim 1 recites an insertion device apparatus, thus, the limitation of a septum inserted “along” an axis appears to recite a method step. 
Further, claim 24 recites a method, but since the limitation “a septum inserted into the central hub along a septum axis” appears to recite a step that has already occurred, it is not clear whether this limitations is intended to be a method step of the claimed invention.
Examiner suggests Applicant recite that the septum has a longitudinal axis that is coaxial with the longitudinal axis of the central hub extending substantially orthogonally from the patient side surface. 
Regarding claims 1, 24 and 27, the limitation “the site arranged within the housing such that the needle can…pass through the septum at an oblique angle relative to the septum axis, to enter the subcutaneous element at the angle” is unclear since claim 1 has been amended to recite more than one angle (i.e., a subcutaneous element being coupled to the site “at an angle…” and the needle being arranged to pass through the side aperture of the central hub and pass through the septum “at an oblique angle 
Claims 24 and 27 are rejected for the same reason as claim 1, specifically, the claims have been amended to recite more than one angle, and thus, the limitation “the angle” renders the claim unclear as to what angle is being referred to.
Regarding claim 2, the limitation “the angle is between about 20 degrees and about 50 degrees” is unclear since claim 1 has been amended to recite more than one angle (i.e., a subcutaneous element being coupled to the site “at an angle…” and the needle being arranged to pass through the side aperture of the central hub and pass through the septum “at an oblique angle relative to the septum axis”. Thus, it is not clear which angle is being referred to in claim 2. 
Claims 13 and 14 recite that the site comprises a septum; however, claim 1, upon which claims 13 and 14 depend, has been amended to recite a septum. Thus, the recitation in claims 13 and 14 of a septum is unclear since it cannot be deduced whether claims 13 and 14 refer to the same septum recited in amended claim 1, or a different septum. 
In light of the original disclosure, for purposes of examination the septum of claims 13 and 14 is interpreted to be the same septum as recited in amended claim 1.
Regarding claim 25, the limitation “the angle is between about 20 degrees and about 50 degrees” is unclear since claim 24 has been amended to recite more than one angle (i.e., a subcutaneous element being coupled to the site “at an angle…” and the needle being arranged to pass through the side aperture of the central hub and pass 
Regarding claim 28, the limitation “the angle is between about 20 degrees and about 50 degrees” is unclear since claim 27 has been amended to recite more than one angle (i.e., a subcutaneous element being coupled to the site “at an angle…” and the needle being arranged to pass through the side aperture of the central hub and pass through the septum “at an oblique angle relative to the septum axis”. Thus, it is not clear which angle is being referred to in claim 28. 

Allowable Subject Matter
Claims 1, 4, 7, 8, 9, 10, 11, 12, 18, 22, 23, 24, 26, 27, 30 and 31 appear recite allowable subject matter and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art references are Cote et al (U.S. Pub. 2009/0264825 A1, hereinafter “Cote”), Thalmann et al (U.S. Pub. 2009/0216215 A1, hereinafter “Thalmann”), and Schraga (U.S. Pat. 8,303,545 B2, hereinafter “Schraga”).
Regarding claim 1, the closest prior art fails to disclose or render obvious the limitation that the septum is inserted into the central hub along a septum axis extending substantially orthogonally from the patient side surface, the site arranged within the housing such that the needle can pass through the side aperture of the central hub and pass through the septum at an oblique angle relative to the septum axis (interpreted to 
For instance, Cote discloses an insertion device comprising a housing 1110 (Fig. 79A) comprising a first end (i.e., the end farthest from the cannula 1806); a sleeve 1140 (Fig. 79A) slidably arranged at least partially in the housing (the translation of the sleeve in Figs. 80-81 illustrates the sliding movement);
a cylinder hub 1120 (Fig. 79A) at least partially arranged in the sleeve and the housing and comprising a shoulder portion 1228 (Fig. 79A) a body portion (i.e., the portion of the sleeve not comprising the shoulder portion) and an end portion (i.e., the end of the sleeve not comprising either the shoulder or body portions), the shoulder portion proximate to the first end of the housing (see Fig. 79A; the shoulder portion 1228 is at the end opposite the cannula 1806); 
a needle hub 1130 (Fig. 79A) slidably arranged in the cylinder hub and comprising a needle 1336 (Fig. 80A); and 
a site 1800 (Fig. 79A) comprising a patient-side surface, a central hub 1800, and a subcutaneous element 1806 (Fig. 79A), the site arranged within the housing such that the needle can pass through at least a portion of the site to enter the subcutaneous element at the angle (see Figs. 79-82 illustrating the needle passing through at least a portion of the site to enter the cannula 1806), and a septum 150 inserted into the central hub along a septum axis extending substantially orthogonally from the patient side surface.
However, Cote does not appear to disclose the subcutaneous element coupled to the site at an angle greater than 0 degrees and less than 90 degrees with (interpreted to mean the longitudinal axis of the septum) to enter the subcutaneous element at the angle (interpreted to mean the oblique angle relative to the septum axis).
Thalmann discloses an insertion device comprising a site comprising a hub 2 (Fig. 17) with a patient side surface 18 (Fig. 17) and a subcutaneous element 5 (Fig. 17), the subcutaneous element coupled to the site at an angle (alpha; Fig. 17) that may either be 90 degrees (i.e., inserting the subcutaneous element vertically as in Figs. 1-5) or alternatively, greater than 0 degrees and less than 90 degrees with respect to a patient side surface (e.g., between 20 and 45 degrees; para [0073]) such that a needle 32 (Fig. 17) passes through the site to enter the subcutaneous element 5 at that angle; see para [0073] and Fig. 17). Thalmann teaches that modifying the angle at which the subcutaneous element enters the skin may be may be advantageous depending on a specific application or intended use (see Thalmann at para [0029]).
However, neither Cote nor Thalmann disclose that the location is a side aperture formed in the central hub so that the needle can pass through the side aperture of the central hub and pass through the septum at an oblique angle relative to the septum axis to enter the subcutaneous element at the angle.
Schraga discloses an insertion device having a site 10 (Fig. 9) comprising a patient-side interface, a central hub 70 (Fig. 8) having a side aperture through which a needle can be inserted (as illustrated in Fig. 11), and a subcutaneous element 30 
However, in this embodiment, the subcutaneous element 30 is not arranged at an angle between 0 and 90 degrees with respect to the patient side surface as claimed—rather, the subcutaneous element 30 is arranged at a 90-degree angle with respect to the patient side surface. In this embodiment, the needle of the syringe “S” is not intended to enter into the subcutaneous element 30 as required by the claimed invention, because the purpose of the side aperture in the hub 70 and septum 40 is to allow a syringe “S” to inject fluid along the side-angled direction through the subcutaneous element into the underlying tissue (see col. 10, lines 23-30), not insert a needle into the subcutaneous element 30 itself.
Schraga also discloses an embodiment (shown in Fig. 15) in which the subcutaneous element 30 is, in fact, coupled to the site an angle between 0 and 90 degrees with respect to the patient side surface. However, in the embodiment of Fig. 15 the septum does not have a longitudinal axis that extends orthogonally from the patient surface. The entire septum is angled, such that the needle is not intended to pass through the septum at an oblique angle relative to the longitudinal axis of the septum, as required in the claimed invention.
Further, it does not appear that a skilled artisan would have found it obvious to combine the embodiments in Figs. 11 and 15 to arrive at the claimed invention. This is because the orientation of the septum in Fig. 15 would obviate any need for a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/          Primary Examiner, Art Unit 3783                                                                                                                                                                                              
08/04/2021